Citation Nr: 1632616	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO. 09-47 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Appellant's character of discharge from military service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Appellant had military service from October 1980 to June 1983. His DD-214 reflects that his discharge from service was under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This case was previously before the Board in August 2013 when the Board remanded it for additional procedural and evidentiary development. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the paper claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Appellant's case should consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Appellant if further action is required.


REMAND

In his November 2009 VA Form 9, the Appellant requested a Board hearing at a local VA office (Travel Board hearing). The record shows that he was scheduled for a Travel Board hearing in February 2012 and March 2012 and was notified of the hearing dates by three notification letters sent in January 2012 to an address on J.  Boulevard [address abbreviated to protect the Veteran's privacy]; however, he did not appear for the hearings. A separate correspondence notifying the Appellant of the time and place of a March 2013 hearing was mailed to this address in January 2013, but was returned as undeliverable by the United States Postal Service (USPS) in March 2013. In a May 2013 statement, the Appellant indicated that he was incarcerated at the time of the previous hearings and asked that the Travel Board hearing be rescheduled. He also indicated that his new mailing address was located on M. Parkway [address abbreviated to protect the Veteran's privacy]. 

In August 2013, the Board remanded the case to afford the Appellant another opportunity to appear for a hearing and the Board instructed the AOJ to send the Appellant notice of the scheduled hearing to the most recent address of record (address located on M. Parkway). In a September 2013 letter mailed to the address on M. Parkway, the AOJ informed the Appellant that a new Travel Board hearing was scheduled for October 2013. However, in a subsequent September 2013 statement in support of claim (VA Form 21-4138), the Appellant's previous representative asserted that the Appellant was unable to attend this hearing because he was incarcerated. The representative also provided the current mailing address for the facility where the Appellant was incarcerated.  On two occasions in January 2014, the AOJ sent additional letters informing the Appellant of the time and place of a February 2014 Travel Board hearing. However, these letters were sent to the Appellant's old address located on J. Boulevard and were returned as undeliverable by USPS. There is no indication that VA sent any letters to the address for the facility where the Appellant was incarcerated. 

Although the AOJ has attempted to schedule the Appellant for a hearing on several occasions, the evidence indicates that the Appellant was not properly notified of the time and place of the scheduled hearings. With consideration of the benefit of the doubt rule and to preserve the Appellant's due process rights, the Board concludes that the Appellant's case should be remanded to permit him another opportunity to appear before the Board for a hearing. On remand, the AOJ should ensure that the notice of the Travel Board hearing is sent to the Appellant's correct, current address, including an address at a correctional facility. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Appellant for a Travel Board hearing at the earliest available opportunity. The AOJ should ascertain the correct, current address for the Appellant before sending him a letter notifying him of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  See March 2015 Report of Contact providing a phone number for the Appellant's brother; August 2014 Power of Attorney showing address on E. Street. 

If the Appellant is currently incarcerated at a correctional facility, the AOJ should provide him with the proper notification informing him of the available options for a Board hearing for an incarcerated claimant. 

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

